Citation Nr: 1123414	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-24 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee condition, including as secondary to a service-connected left knee condition.  

2.  Entitlement to service connection for fibromyalgia.  

3.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine prior to September 25, 2006, and to a rating in excess of 40 percent from September 25, 2006, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Brother


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to October 1978 and from July 1979 to November 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated in April 2006, August 2006, and May 2007.  In its April 2006 rating decision, the RO denied entitlement to a rating in excess of 10 percent for the Veteran's DDD and DJD of the lumbar spine.  In its August 2006 rating decision, the RO denied entitlement to service connection for a right knee condition, and in its May 2007 rating decision, the RO denied entitlement to service connection for fibromyalgia.  Subsequently, in a February 2009 rating decision, the RO increased the Veteran's evaluation for her DDD and DJD of the lumbar spine to 40 percent, effective September 25, 2006.  

In January 2011, the Veteran and her brother testified at a videoconference hearing before the undersigned Veterans Law Judge.   

At the outset, the Board notes that, in a September 2009 letter, the RO proposed to remove the Veteran's special monthly compensation (SMC) based on housebound status, effective March 1, 2007.  The Board also notes that, later that month, the Veteran responded to the RO's letter, disagreeing with the proposed reduction in her monthly rate.  Significantly, however, insofar as a final rating decision enacting the proposed removal of SMC benefits has not been issued, no further action may be taken by the Board with regard to this issue at this time.  See 38 C.F.R. § 3.105 (2010).  

The issue of entitlement to service connection for a thyroid disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2010 Surgical Pathology Report and VA Forms 4142 submitted in February 2010 and March 2010.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an evaluation in excess of 10 percent for DDD and DJD of the lumbar spine prior to September 25, 2006, and to a rating in excess of 40 percent from September 25, 2006, forward, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 27, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of her appeal as to the issue of entitlement to service connection for right knee disability is requested.

2.  The Veteran's fibromyalgia was incurred in, or caused by, her military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for a right knee disability, to include as secondary to her service-connected left knee disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204(b)(1).  In the present case, at her January 2011 Board hearing, prior to the promulgation of a decision in this case, the Veteran requested that the issue of entitlement to service connection for a right knee disability be withdrawn.  This statement acts as a withdrawal of the Veteran's right knee disability claim, and hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regard to the Veteran's fibromyalgia claim, because the Board is herein granting entitlement to service connection for fibromyalgia, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  

III.  Service Connection

The Veteran contends that her currently diagnosed fibromyalgia is causally related to trauma she suffered during service.  See June 2008 substantive appeal.  Specifically, the Veteran asserts that this condition was caused and/or triggered by a sexual assault and severe beating by fellow soldiers that occurred during service in 1990.  See Veteran's statements submitted in April 2007, July 2007, and May 2010.  In this regard, she has indicated that she spent a week at the Letterman Army Medical Center following the assault for the same symptomatology that she is currently experiencing (i.e., constant pain, stiffness, and fatigue) and that these symptoms have continued since the in-service assault.  See Veteran's statements submitted in April 2007, July 2007, and May 2010.  Finally, the Veteran contends that the reason her fibromyalgia was not diagnosed until approximately 2004 is that fibromyalgia is a relatively new condition that often goes undiagnosed.  See Veteran's May 2010 statement.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

At the outset, the Board notes that the Veteran's service treatment records are replete with evidence of treatment for musculoskeletal pain and fatigue.  Additionally, a review of her post-service treatment records reveals that, during treatment with Dr. Zdenko Korunda in March 2007 and April 2007, the Veteran was diagnosed with myalgia and myositis, not otherwise specified; in a June 2008 letter, Dr. Jeffrey A. Alper reported that the Veteran was being followed for fibromyalgia; during a neurological consultation at the NASA Neuroscience Spine Center in June 2009, the Veteran's treating doctor diagnosed her with fibromyalgia; and during treatment with Dr. Gary Bergen in February 2010, the Veteran was again diagnosed with fibromyalgia.  As such, because it is undisputed that the Veteran was treated for pain and fatigue during service, and has subsequently been diagnosed with and treated for fibromyalgia, the Board will focus on the evidence that relates to whether her currently diagnosed fibromyalgia is causally related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In this regard, the Board notes that, in a June 2008 letter, Dr. Jeffrey A. Alper reported that he had been treating the Veteran's fibromyalgia and osteoarthritis.  Additionally, Dr. Alper provided the opinion that the Veteran's generalized musculoskeletal pain, which was due to fibromyalgia, had resulted from injuries sustained during an assault in 1990.  In support of this opinion, Dr. Alper reported that physical trauma was well established by multiple studies as an etiology of fibromyalgia.  In this regard, Dr. Alper stated that the Veteran's physicians at the time of the 1990 assault appeared to have been unaware that physical trauma could cause fibromyalgia.  Dr. Alper then went on to state that it was likely, based on the Veteran's history, that there was a connection between her 1990 injuries and her subsequent development of fibromyalgia.    

Thereafter, in February 2009, the Veteran was afforded a VA fibromyalgia examination.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file, noting that her service treatment records did not show treatment for fibromyalgia and that her post-service private specialist records failed to show treatment for fibromyalgia.  The examiner also noted that, in a June 2008 letter, Dr. Alper diagnosed the Veteran with fibromyalgia and reported that this condition began after an in-service assault in 1990.  Additionally, the examiner noted the Veteran's contentions that her current fibromyalgia had resulted from injuries sustained during an in-service assault/gang rape in 1990.  Finally, the examiner noted the Veteran's reports that she first began experiencing joint pain in multiple joints during active service, but went on to report that her condition had its onset in 2007.  

After discussing her pertinent medical history and the results of her physical examination, the examiner diagnosed the Veteran with generalized musculoskeletal arthralgia and reported that there were no objective findings to support a diagnosis of fibromyalgia.  Moreover, the examiner reported that, with all due respect to Dr. Alper, who was a specialist in rheumatology, the Veteran's symptoms were not definitely concurrent with fibromyalgia.  In this regard, the examiner reported that fibromyalgia was a diagnosis of exclusion that should only be made when no other medical disease could explain the symptoms, and that in this case, the Veteran had been diagnosed with osteoarthritis of her right and left knees, DDD of the lumbar spine, hypothyroidism, anemia, and posttraumatic stress disorder (PTSD).  

Subsequently, at her January 2011 hearing, the Veteran reported that, in 1990, she was sexually assaulted and beaten by several fellow soldiers, and that after the assault, she experienced severe pain and fatigue such that she hurt all over and could not really get out of bed.  In this regard, she reported that, following the assault, she sought in-service treatment for her symptoms, explaining to her doctor that it felt as though her bones hurt from the inside out; however, she indicated that her doctor had just laughed at her and told her that a psychological problem was causing her symptoms, and accordingly, had admitted her to the hospital for a week for psychiatric treatment.  Moreover, the Veteran reported that, although her in-service treating doctors could not determine what was causing her pain, she had been placed on a permanent profile for the last 11 years of her military service, which precluded her from heavy lifting and running, standing, or sitting for long periods of time.  Further, the Veteran reported that she had been experiencing a continuity of symptomatology (i.e., constant pain all over) since the 1990 assault, and that although she had sought treatment for her pain symptomatology since service, the doctors did not figure out what was wrong with her until approximately 2004, when she was officially diagnosed with fibromyalgia.  Finally, the Veteran reported that her doctors had since informed her that fibromyalgia, which is an autoimmune disease, could be triggered by a traumatic event, and that given her history of an in-service assault in which she was sexually assaulted and severely beaten, her doctor had attributed her current fibromyalgia to the in-service assault.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's currently diagnosed fibromyalgia was caused by her military service, and namely an in-service assault in 1990.  In making this determination, the Board notes that the Veteran is competent to report experiencing pain and fatigue since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that she was assaulted by fellow soldiers during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  The Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his or her personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether she was assaulted during service and has experienced pain and fatigue since. 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that she was assaulted by several fellow soldiers during service and has since experienced a continuity of symptomatology (i.e., pain all over and fatigue).  In this regard, the Board notes that the Veteran has consistently reported the incident in service that caused her pain and fatigue.  Moreover, the Board finds it facially plausible that a sexual and physical assault, as described by the Veteran, could result in the subsequent development of fibromyalgia.  Additionally, the Board finds the fact that the Veteran's service treatment records confirm that, from 1990, forward, she received treatment on numerous occasions for musculoskeletal pain and fatigue, further bolsters the Veteran's statements.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

Additionally, in weighing and balancing the medical opinions of record, the Board finds it significant that, after taking a verbal history from the Veteran regarding her medical history and her experiences during service, and treating her for her fibromyalgia and osteoarthritis, Dr. Alper provided the opinion that the Veteran's currently diagnosed fibromyalgia, with resultant generalized musculoskeletal pain, was likely caused by injuries sustained from an assault in 1990.  Moreover, in support of this opinion, Dr. Alper reported that multiple studies had established that physical trauma was an etiology of fibromyalgia.  The Board finds Dr. Musso's opinion to be persuasive.  

The Board also acknowledges that, in February 2009, a VA examiner provided the opinion that there were no objective findings to support a diagnosis of fibromyalgia, noting that fibromyalgia was a diagnosis of exclusion that should only be made when no other medical disease could explain the symptoms, and indicated that, insofar as the Veteran had been diagnosed with osteoarthritis of her right and left knees, DDD of the lumbar spine, hypothyroidism, anemia, and PTSD, such a diagnosis was inappropriate.  Significantly, however, after a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds the Veteran's reports regarding the in-service assault and a continuity of symptomatology since service, as well as Dr. Alper's positive opinion, to be at least as persuasive as the February 2009 VA examiner's negative opinion in determining the onset and etiology of the Veteran's fibromyalgia, thereby placing the evidence at least in equipoise.  Thus, applying the benefit of the doubt doctrine, any doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Accordingly, the Veteran's claim for service connection for fibromyalgia is granted. 


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for a right knee disability, to include as secondary to her service-connected left knee disability, is dismissed.

Service connection for fibromyalgia is granted. 


REMAND

Unfortunately, with regard to the Veteran's claim for an increased rating for her low back disability, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's private and VA treatment records, and the Veteran should be afforded a VA examination assessing the current severity of her DDD and DJD of the lumbar spine.  

At the outset, the Board notes that a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, at her February 2009 VA examination, the Veteran reported that she was currently undergoing treatment for her spine at the Florida Pain Center; however, to date, no records from this clinic have been associated with the claims file.  Additionally, at her January 2011 Board hearing, the Veteran reported that her back condition was being treated by Dr. Joseph Kandel, Dr. Mark Garber, and Dr. Jeffrey A. Alper.  Similarly, in a May 2010 letter, the Veteran reported that she was currently undergoing treatment with Dr. Kandel, who had recently ordered magnetic resonance imaging, which had been completed in May 2010.  Significantly, however, to date, none of Dr. Kandel's treatment records have been associated with the claims file; the only treatment records on file from Dr. Garber are dated from April 2009 to June 2009; and the only record on file from Dr. Alper is a June 2008 letter indicating that he was treating the Veteran's osteoarthritis.  Further, at her January 2011 hearing, the Veteran reported that she had undergone four surgeries in the past two years; however, to date, the only surgical records on file are records from a June 2009 right L4-L5 foraminotomy, a February 2010 thyroidectomy, and a March 2010 right knee arthroplasty.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, on remand, efforts should be made to obtain a complete copy of the Veteran's outstanding private treatment records.  

Further, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, on her August 2005 claim, the Veteran reported that she had been undergoing treatment at the VA Medical Center in Palo Alto, California, and Fort Myers, Florida.  Additionally, in a July 2007 statement and on her August 2007 substantive appeal, the Veteran indicated that she had been continuing to undergo VA treatment.  Significantly, however, to date, the only VA treatment records on file are records from the VA Medical Center in Fort Myers, Florida, dated from June 2007 to February 2009.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records regarding her DDD and DJD of the lumbar spine.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Additionally, the Board finds that, on remand, the Veteran should be afforded another VA examination of her spine.  In making this determination, the Board acknowledges that the Veteran was provided VA orthopedic examinations of her spine in January 2006, August 2007, and February 2009.  Significantly, however, the February 2009 VA examination report (i.e., the most recent VA examination of record) is now over two years old and does not contemplate the Veteran's additional VA and/or private treatment to date, including her June 2009 right L4-L5 foraminotomy, or her recent contentions regarding the severity of her symptomatology.  As such, once the foregoing development has been accomplished, the Veteran should be provided a contemporaneous VA examination to assess the current nature, extent, and severity of her DDD and DJD of the lumbar spine.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated her DDD and/or DJD of the lumbar spine, to include copies of any MRI results, to specifically include treatment records from 1) Dr. Joseph Kandel, 2) Dr. Mark Garber dated from June 2009, forward; 3) Dr. Jeffrey A. Alper; and 4) and any recent back surgeries aside from her June 2009 right L4-L5 foraminotomy.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  Obtain a complete copy of the Veteran's treatment records for her DDD and/or DJD of the lumbar spine from the VA Medical Centers in 1) Fort Myers, Florida, dated from January 2005 to June 2007 and from February 2009, forward; and 2) Palo Alto, California, dated since January 2005.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Once the foregoing development has been completed, schedule the Veteran for a VA spine examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed. 

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected DDD and DJD of the lumbar spine.  

The examiner should specifically identify any neurological pathology related to the Veteran's service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  In doing so, the examiner should acknowledge the lay evidence of record regarding nerve problems in the Veteran's feet.  See September 2009 statement and January 2011 Board hearing transcript.  

Also, the examiner should state whether the Veteran's service-connected DDD and DJD of the lumbar spine causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In doing so, the examiner should address the evidence of record regarding periods of work missed by the Veteran as a result of her low back disability.  See August 2007 substantive appeal and statements submitted in November 2007 and September 2009.

Additionally, the examiner should provide the ranges of motion of the Veteran's thoracolumbar spine.  The examiner should also note whether-upon repetitive motion of the Veteran's low back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the thoracolumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


